Title: Introductory Note: To Benjamin Stoddert, [6 June 1800]
From: 
To: 


[New York, June 6, 1800]
As Hamilton indicates in the letter printed below, he was about to set out on a trip to New England. This trip, which began on June 7 and ended on June 30, enabled Hamilton to review for the first and last time the members of the brigade stationed at Oxford, Massachusetts, and to visit with Federalists in Connecticut, Massachusetts, New Hampshire, and Rhode Island. A leading historian of New England Federalism has stated that the purpose of Hamilton’s tour was to secure the selection of Presidential electors who would “knife” John Adams—a conclusion which is in part borne out by the available evidence. In any event, before, during, and after his New England trip Hamilton made no secret of the fact that he favored Charles Cotesworth Pinckney and opposed Adams as the Federalist candidate for President in 1800.
Both John and Abigail Adams were convinced that Hamilton’s trip was part of a larger plot to prevent the re-election of Adams in 1800. On July 14, 1800—or two weeks after Hamilton had returned to New York from New England—Adams wrote to his son, Thomas Boylston Adams: “Gen Hamilton has been [on] a tour through New England to persuade the people to choose electors who will give a unanimous vote for Gen. Pinckney. To be sure Mr. Adams will have an unanimous vote in Massachusetts but not one in Connecticut nor New Jersey. Thus impudent & brazed faced is the style. My information is from Gentlemen of the best & first character in more than one State to whom this language was held by Hamilton himself” Two days earlier Abigail Adams had written to Thomas Boylston Adams: “… It was Soon understood that the Gen’ll did not come to disband Troops, so much as to arise them; and that his visit was merely an Electioneering buisness, to feel the pulse of the N England States, and to impress those upon whom he could have any influence to vote for pinckney & bring him on as president holding up the Idea, that it was totally impossible for mr Adams to obtain an Election, that he would not have a vote in Conneticut or new Jersey. This he Said to your Friend J Q who told me himself of it, it was therefore necessary to exert themselves to carry Gen’ll pinckney—at the Head of the Army in oxford he made a similar declaration, in a formal Speech addrest to them as col Hunnywell himself told me, The president had become so unpopular with the federilists that he had wholy lost his Election. His Aids were holding a similar language—fellows, boys of yesterday who were unhatchd and unfledged when the venerable Character they are striving to pull down was running every risk of Life & property to Serve and Save a country of which these beings are unworthy Members—with a set of men who have been warmly attached to Hamilton known by the name of the E. junto Hamilton has succeeded, if I may judge by the news paper weekly publications in Ben Russells paper which has become their devoted vehical. Jefferson is vilified and abused by a writer under the Signature of decius, in a series of papers called the Jeffersoniad—written by a youthfull hand from the Stile and manner under Hamiltons direction I presume, and I think not unlikely, to be written by one of his Aids by the name of How. these numbers commenced upon his first arrival here and they are the pledge which he promised to give, to prove that Jefferson was an Atheist. you may recollect hearing, that he pledged himself in N york to prove all that he asserted against Jefferson at the Election there.
“To one Gentleman How, Said that the disbanding the Army was altogether the work of the president—upon which the Gentleman observed that it was a vote of the House and Senate therefore could not be ascribed to the president, to an other Hamilton Said that it was of little concequence who was president, for his part, he did not expect his Head to remain four years longer upon his Shoulders, unless it was at the Head of a victorious Army. He tried Govr Fenno in Road Island who told him Sir I See what you are after. you mean to bring in Gen’ll pinckney. I will not engage in any Such jockeying trick. I do not know Genll pinckney he may or he may not be a good Man, but I will Sooner give my vote for mr Jefferson. thus has this intriguer been endeavouring to divide the federal party—to create divisions and Heart burnings against the president merely because he knows that he cannot Sway him, or carry such measures as he wishes untill he can be instrumental of getting in a president to his mind, the object is to make a stalking Horse of the president and bring in a military man as he says—a military man only Should be president but Hamiltons Rope has been long enough I trust—by his intrigues he will lose many more votes for pinckney than he will obtain.”
Although few New England Federalists with whom Hamilton talked were willing to comment on—let alone repeat—their conversations with him, it seems likely that both John and Abigail Adams were essentially, if not always explicitly, correct in their assessment of his behavior. At the same time there is no evidence that Hamilton succeeded in his endeavors. Joseph Hale is a case in point. A member of the so-called Essex Junto and as such a High Federalist, he presumably should have been an enthusiastic supporter of Hamilton’s plan to prevent the reelection of Adams. But on July 9, 1800, Hale wrote to Rufus King: “Hamilton has paid us a visit. Electioneering topics were his principal theme. In his mode of handling them, he did not appear to be the great general which his talents designate him. As November approaches the feelings of parties are excited & displayed & not in the most liberal manner by either of the three parties. I am decidedly for the re-election of Mr. Adams; & notwithstanding the opinions of men of more weight & intelligence than myself to the contrary, I believe Mr. A. will be the successful candidate.”
Hamilton left New York on June 7, 1800, and reached Stratford, Connecticut, the same day. He passed through New Haven on the morning of the following day, and on June 10 he arrived at Oxford, where, it was reported, he was “to settle the business relative to the discharge of the troops stationed there.” Hamilton spent the next three days at Oxford, and a friendly observer gave the following account of his activities: “On Tuesday last [June 10] Major-Gen. Hamilton, with his suite, arrived at this place, and on the succeeding day he reviewed the brigade under the command of Col. Rice. On this occasion the troops performed their manœuvres with that exactness and activity which manifested attention in the men, and superiority in their officers. The General expressed an unequivocal approbation of the discipline of the army—and beheld with pleasure the progress of subordination, and attention to dress and decorum.
“On Thursday the General made a public dinner, to which all the officers of the brigade, and several gentlemen of the permanent army, were invited. A convenient colonade was created for the purpose, over which the flag of the United States was displayed; and during the entertainment, the air was filled with martial music, from a new formed band, and from a large collection of drums and fifes. Hilarity and joy pervaded the guests—but when they drank to the Memory of Washington! and a parting sentiment was given by Gen. H. a burst of extreme sensibility suffused every cheek, and demonstrated the agitation of every bosom.
“But Friday was reserved for a more prominent display of the passions of the human mind. At 7 o’clock in the morning, the brigade was formed into an hollow square, when the General addressed his fellow-soldiers in a speech of about half an hour in length. On this occasion, the troops were moved, not merely on account of this last interview with their General, but by the impressive sentiments which fell from his lips, enforced by the most charming eloquence, and pointed diction. I cannot give even an epitome of this address;—suffice it to observe, that he inculcated sentiments suitable for directing the conduct of the army subsequent to its retirement into private life—such sentiments as awakened, and I trust will keep alive, the patriotism of the officers and men; and induce them again, at the call of their country, to make new sacrifices for its defence.…”
On June 13 Hamilton left Oxford, passed through Worcester on the same day, and arrived in Boston on Saturday, June 14. During the six days that Hamilton was in Boston he stayed at the “elegant, boarding house of Mrs. Carter, Southwick’s Court,” where he was visited by many of the city’s “most respectable citizens.” On Sunday he “attended divine service at the Rev. Mr. [John Thornton] Kirkland’s” New South Church on Church Green, and on Wednesday he “visited Fort Independence, on Castle Island.” On the evening of Thursday, June 19, he attended a banquet in his honor which a sympathetic Federalist described as follows: “On Thursday a number of the citizens of this town, to testify their high respect for the pre-eminent services, talents, and patriotism of Major-General Hamilton, invited him to a Public Dinner, at Concert-Hall. Amongst the guests, were, his Excellency the Governor, the President of the Senate, Speaker of the House, the Hon. Chief Justice Dana, Judge Lowell, the Hon. Messrs. Cabot and Ames, the District Attorney, several members of Congress, of the Council, Senate, and House of Representatives of this Commonwealth, and of the Reverend Clergy. The company was the most respectable ever assembled in this town on a similar occasion. That venerable soldier and patriot Gen. Lincoln, presided; and the Hon. Messrs. Higginson, Jackson, and Russell, acted as Vice-Presidents.
“TOASTS.
“1. The memory of that Man, upon whose merit the panegyric of genius is cold; and concerning whose character, truth wears the appearance of fiction—our first and late President.
“2. The President of the United States.
“3. The people of the United States—May their wisdom prove as superior to the arts, as their valor is to the arms of their enemies.
“4. Our Country—May its destinies be more happy, than they are anticipated by the fears of its friends, or the hopes of its enemies.
“5. John Jay.
“6. Public Credit—May the services of its supporters never be forgotten, and may the obloquy bestowed on them endear them to all honest men.
“7. Oliver Wolcott.
“8. The academical and literary Institutions of our country. May the light of rational Science never be deserted for the ignis fatuus of modern Philosophy.
“9. Just rewards to Patriots—to the factious condign punishment.
“10. The late Governor Sumner. May all public Functionaries leave as rich a legacy to their fellow-citizens, in the example of their prudence, wisdom and virtue.
“11. Let the negociation with France terminate as it will, may she discontinue those marks of friendship and partiality by which she has distinguished US.
“12. The late disbanded army of the U. S. May we respect them for the services they would have performed, had our insidious friends presented a bayonet instead of an olive-branch.
“13. The American Navy. May it increase with the insolence of our enemies, until it shall acquire strength to take vengeance upon them.
“14. All old, honest and tried Patriots, whether in or out of office.
“15. May American Jacobinism be transported to France, that Buonaparte may perform its funeral honors, and give it eternal repose in the same cementary with its Parent.
“16. The Merchants of the U. S.—Long credits—short voyages—good stocks—great profits, and an hearty perseverance in federalism.
“The Mechanic Interests—Prompt pay—constant employ—clear estates—domestic pleasures, and a zealous support of the government which protects them.
“After the Governor had retired]—His Excellency Governor Strong. Pure, wise, prudent and patriotic—may he receive as justly as he merits the confidence of his fellow-citizens.
“When Gen. Hamilton retired]—Major-General Hamilton—So long as our Constitution shall last, or public credit be supported, may we respect the supporter of the one, and the founder of the other.
“VOLUNTEERS.
“By Gen. Hamilton. The Town of Boston—May it continue to be the headquarters of good principles.
“The next generation. May they inherit the liberty of their fathers, and the spirit and principles of our fathers.
“The Navy. May the heart of American patriotism be always as warm as a sailor’s.
“The Mechanics of the U. S. May they never act as the Journeymen of Jacobinism; nor as Master-workmen in the Mazzeian Babel.

“To Americans wisdom to discern the crisis—Courage to meet it.
“The Atlantic ocean—What Nature has put asunder, let no man attempt to join.”
On Friday, June 20, Hamilton left Boston for Portsmouth, New Hampshire. He “was escorted to Lynn by a cavalcade of citizens,” and at Salem he “was cordially received by every inhabitant who duly appreciated his talents and services.” After dining with Benjamin Pickman at Salem, he had tea in Ipswich and arrived late in the evening at Newburyport where he spent the night. He left Newburyport early the next morning and reached Portsmouth at noon and remained for the night. On Sunday, June 22, he went first to Exeter, New Hampshire, to “pay his respects” to Governor John Taylor Gilman and then to Newburyport, where he “spent the Sunday evening … with Mr. Parsons … in company with some of the most respectable gentlemen in town.” The next day he left Newburyport for Boston. En route he passed through Salem, and an historian of the town wrote: “… [Hamilton] seems to have spent most of his time inspecting Fort Pickering, and dined there on fish. Meanwhile a party was gathered at the inn to receive him and never even saw him. He seems to have reached Beverly Bridge ahead of the reception committee and never heard of the arrangements, and so they never saw him.”
Hamilton’s brief journey to and from Portsmouth aroused more political interest and controversy than any other part of his trip to New England. This interest even extended to mishaps on the road. When Hamilton’s carriage broke down in Boston as he was leaving for Portsmouth, the Federalist press reported: “The General, in an instant, stepped into the carriage of one of the gentlemen in company, and pursued his journey.—‘I wonder’ said a citizen who saw the incident, ‘that a man of the General’s size and activity should break down.’—‘I do not,’ replied another—‘I should be much more likely to wonder that any carriage would support the weight of a Man who is more than counterpoise to all the Democrats and Jacobins in the United States.’” The Republicans viewed the incident in a somewhat different light. The Aurora, in a report from Boston, dated June 21, wrote: “The gallant general took his departure from this town yesterday morning, accompanied by a few well-known aristocrats, on a tour to the eastward; his carriage unfortunately broke down in Middle-street, on seeing which, a bystander observed, it was portentous of the downfall of aristocracy in the U. States.”
Of a more serious nature was a dispute between the two wings of the Federalist party concerning Hamilton’s reception at Newburyport and Portsmouth. On June 26, 1800, J. Russell’s [Boston] Gazette, Commercial and Political printed an “Extract of a letter from a gentleman in Newbury Port, to his friend in this town [Boston].” The author of this letter, who made it clear that he was an Adams Federalist, wrote in part: “General Hamilton lodged at Davenport’s last Friday night, on his way to Portsmouth; he had no particular attention paid him here, either of a public or private nature.… Had it not been for the reputed opinion of Mr. Hamilton’s politics being so highly opposed to the independent measures pursued by our worthy President, we no doubt should have paid some respect to the Commission he bears; but fearing it might be construed to be to the Man, we very prudently avoided any attention. The same reasons, I am told operated with the Federalists at Portsmouth.…”
Federalists in Portsmouth and Newburyport replied that members of the party in the two towns supported both Adams and Hamilton, that the “gentleman in Newburyport” was in all likelihood a Jacobin, and that despite the briefness of Hamilton’s visits Federalists had been more than cordial. “A Portsmouth Federalist” stated that the “information … relative to the Federalists of Portsmouth is wholly without foundation” and that “A subscription was actually begun with an intention of giving him a public dinner on Monday, but the shortness of his tarrying with us prevented.” “Manlius” thought “the stuff in the Commercial Gazette … one of the most contemptible purilities ever brooded in the brain pan of jacobinism,” and added that “Gen Hamilton … was every w[h]ere welcomed with the unequivocal marks of respect, cordiality, and friendship, due his exalted talents, services, and patriotism.” A resident of Newburyport wrote: “Some of the most respectable gentlemen in town had made arrangements to provide a public dinner, as a tribute of esteem and respect no less to the personal talents and services of Gen. Hamilton, than to the high commission he now bears. Orders were likewise issued by the Commanding Officer of the Regiment to the company of the Cavalry … to hold themselves in readiness to escort him through town.… His unexpected arrival and his short stay here defeated both measures. On his return from Portsmouth on Sunday, any public attentions would have been equally impracticable and improper.”
On Monday, June 23, Hamilton left Newburyport and arrived in Boston on the same day. He was in Dedham, Massachusetts, the following day, for an entry dated June 24, in the diary of Dr. Nathaniel Ames, brother of Fisher Ames, reads: “A. Hamilton, the high Adulr. run after a tiptoe thro’ Dedham.” Hamilton apparently did not tiptoe throughout his entire visit, for Fisher Ames reported to Rufus King: “Gen. H. came this way and spoke in most companies without reserve. You know he is the most frank of men.” On June 25 Hamilton went through, but did not stop at, Providence on his way to Newport, where he arrived on the same day. On June 26, “accompanied by Major Jackson, the Commandant, and several respectable Inhabitants” he visited Forts Wolcott and Adams, and on the same or the following day he discussed presidential politics with Governor Arthur Fenner. “On Friday Morning [June 27] he embarked on board the Concord Packet, and sailed for New-York,” where he arrived on June 30.
